Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 1, 3 – 5, 7, 9 – 13 and 15 – 20 are pending.

Response to Arguments
Applicant’s arguments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ito modified by Fitzpatrick and Yoon, see below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3 – 5, 7, 9 – 13 and 15 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2010/0169930 issued to Minoru Ito et al (hereinafter referred to as Ito) in view of U.S. Patent Application Publication No. 2014/0033049 issued to Michael Fitzpatrick (hereinafter referred to as Fitzpatrick), and further in view of U.S. Patent Application Publication No. 2009/0177627 issued to Soo-yeoun Yoon, et al (hereinafter referred to as Yoon).

As to claim 1, Ito discloses a display (display panel, see Para. 0031 – 0033 and Fig. 3); 
a communication interface (Ethernet controller, tuner, antenna signal processing unit, etc. See Para. 0024 - 0027);
a tuner configured to receive the broadcast content (tuner, see Para. 0024); and 
a controller configured to: 
obtain a plurality of first keywords identifying a first object from among the plurality of objects (keyword extraction unit extracts keywords from received subtitle data related to a first sports player of a plurality of sports players, such as baseball player 1 (Nakashima Shigeo), extracted in order of appearance frequency, see Para. 0028 – 0030, first name, last name, and/or other related keywords are a plurality of keywords);

obtain a plurality of second keywords identifying a second object from among the plurality of objects (keyword extraction unit extracts keywords from received subtitle data related to a first sports player of a plurality of sports players, such as baseball player 2 (Sadaharu Oh), extracted in order of appearance frequency, see Para. 0028 - 0030, first name, last name, and/or other related keywords are a plurality of keywords, and other genres that are matched to user settings have keywords extracted, see Para. 0036 - 0038);
select a first keyword and a second keyword based on a preset keyword selection priority (keywords 1 and 2 are selected based on order of appearance frequency (high appearance frequency is selected first) and displayed, see Para. 0028 – 0033);
generate a search query by combining the selected first keyword and the selected second keyword (when more information is desired for a keyword, a search is generated and executed, see Para. 0033 - 0034);
transmit, via the communication interface, the generated search query to an external server (CPU transfer the selected keyword to the search engine via the internet and information about the keyword is selected, see Para. 0034, a search engine over the internet is an external server);




receive, via the communication interface, from the external server, a search result that is searched by using the search query (the search keywords are sent to a search engine via the internet by transferring the keyword to a server and receiving results from the server of the search engine and displayed according to the instruction by the search result display instruction unit, see Para. 0031 – 0034); and
while the broadcast content is displayed on the display, control the display to display the search result together with the broadcast content (search result is acquired and displayed, see Para. 0044, and the search results may be browsed on the display screen 124a of the display panel… as a result, while watching the program, the user may acquire detailed information about the program, see Para. 0031 – 0034 and Fig. 3, the display screen with the keywords and search results is a picture in a picture window on the screen as seen in Fig.3 to be displayed while the user watches the broadcast content);
wherein the controller is further configured to generate the search query by combining the selected first keyword and the selected keyword in an order from words having a high use frequency to words having a low use frequency (keywords are extract and displayed in order of appearance frequency, see Para. 0028 – 0033, baseball player 1’s first and last name having a higher frequency than baseball player 2’s, and extracting and searching for keywords as indicated by the user, the search instruction unit 208 transfers the selected keyword(s) to the search engine via the internet, see Para. 0033 and 0041 - 0045).
However, Ito does not explicitly disclose a controller configured to: extract a plurality of objects from an image included in the broadcast content; and select a first keyword from among the plurality of first keywords and a second keyword from among the plurality of second keywords, based on a preset keyword selection priority.
Fitzpatrick teaches a controller configured to: 
extract a plurality of objects from an image included in the broadcast content (keywords are extracted from the data stream (including images), broadcast contextual advertisements are searched and provided as results to the be displayed on the second client machines in a mixed stream or a parallel stream; see Para. 0019, 0023 and 0035 - 0036).
Fitzpatrick and Ito are analogous due to their disclosure of receiving broadcast content and providing search results relevant to images of the broadcast content to viewing users.
Therefore, it would have been obvious to one of ordinary skill in the art to modify Ito’s use of extracting keyword data from a broadcast for performing searches with Fitzpatrick’s use of extract keywords from the broadcast stream and returning a stream including search results of the keywords in order to provide contextual recognition for target advertising.
However, while Ito discloses the combination of multiple keywords from an object of the image (see first and last name of baseball players, Para. 0028 - 0033); Ito modified by Fitzpatrick does not explicitly disclose select a first keyword from among the plurality of first keywords and a second keyword from among the plurality of second keywords, based on a preset keyword selection priority.
Yoon teaches select a first keyword from among the plurality of first keywords and a second keyword from among the plurality of second keywords, based on a preset keyword selection priority (keyword list is generated from keywords extracted from metadata of the objects in an image and searched, see Para. 0042 - 0043).
Yoon, Fitzpatrick and Ito are analogous due to their disclosure of receiving broadcast content and providing search results relevant to images of the broadcast content to viewing users.

Therefore, it would have been obvious to one of ordinary skill in the art to modify Ito and Fitzpatrick’s use of extracting keyword data from a broadcast for performing searches with Yoon’s use of keyword search from image metadata in order to provide keywords for search from currently view images

As to claim 3, Ito modified by Fitzpatrick and Yoon discloses wherein the controller is further configured to determine, as one or more keywords, at least one among a name, an abbreviated name, a nickname, and a symbol identifying the object (subtitle data includes names, see Ito: Para. 0031).

As to claim 4, Ito modified by Fitzpatrick and Yoon discloses a communication interface, wherein the controller is further configured to: 
control the communication interface to transmit, to the external server, a request for information of keyword selection criteria comprising a use frequency (keywords extracted in order of appearance frequency, see Ito: Para. 0031); and 
(keywords are extracted in order of appearance frequency and displayed and used for searching for more information, see Ito: Para. 0031 - 0033).

As to claim 5, Ito modified by Fitzpatrick and Yoon discloses wherein the controller is further configured to select keywords for generating the search query from the one or more keywords, based on user setting information (keywords are extracted according to user settings and used for searching, see Ito: Para. 0036 - 0038).

As to claim 7, Ito modified by Fitzpatrick and Yoon discloses a communication interface, wherein the controller is further configured to: 
control the communication interface to transmit a search query to the external server (send keywords to a server of the search engine through the Ethernet controller, see Ito: Para. 0033); and 
receive, from the external server via the communication interface, the information of the search result using the search query (search results are received via the Ethernet controller and displayed, see Ito: Para. 0033).




divide the display into portions (subtitle data and extracted keywords are displayed on a screen while the broadcast data (ex: sports program) is being displayed/watched, see Ito: Para. 0031 – 0033 and Fig. 3); 
control the display to display the broadcast content on one among the portions (the broadcast is being viewed on the display panel, see Ito: Para. 0031 – 0033 and Fig. 3); and 
control the display to display the information of the search result on another one among the portions (subtitle data and extracted keywords are displayed on a screen while the broadcast data (ex: sports program) is being displayed/watched, see Ito: Para. 0031 – 0033 and Fig. 3, see keyword display portion in Fig. 3).

As to claim 10, Ito modified by Fitzpatrick and Yoon discloses wherein the controller is further configured to: 
transmit the information of the search result to a preset display device (display control unit, see Ito: Para. 0024 and Fig. 1, and search result is acquired and displayed, see Ito: Para. 0044); and 
control the preset display device to display the information of the search result (display control unit, see Ito: Para. 0024 and Fig. 1, and display results of selected keywords, Ito: Para. 0031 - 0033).


in response to search queries being generated, determine a search query among the search queries according to a search result based on each of the search queries (user selects keywords among displayed keywords for searching, see Ito: Para. 0031 – 0033, selected keywords are queries); and 
provide a user with information of a search result using the determined search query (display results of selected keywords, see Ito: Para. 0031 - 0033).

As to claim 12, Ito modified by Fitzpatrick and Yoon discloses wherein the controller is further configured to analyze the broadcast content received at a point in time, in response to a user selection input for analyzing the broadcast content (displaying selected keywords/results from current program or previously set keywords, see Ito: Para. 0045).

Claims 13 and 15 – 19 are rejected using similar rationale to the rejection of claims 1, 3 – 4 and 9 – 11, respectively, above.
Claim 20 is rejected using similar rationale to the rejection of claim 1 above.





Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK E HERSHLEY whose telephone number is (571)270-7774.  The examiner can normally be reached on M-Th: 9am-7pm; F: 2pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARK E HERSHLEY/Primary Examiner, Art Unit 2164